          Case 1:18-cv-06626-ALC Document 50 Filed 10/30/18 Page 1 of 2


                                                            The Chrysler Building
                                                            405 Lexington Avenue, NY, NY 10174-1299
                                                            Tel: 212.554.7800 Fax: 212.554.7700
                                                            www.mosessinger.com


                                                            Michael Rosenberg
                                                            Direct Dial: 212.554.7879
                                                            Fax: 212.377.6040
                                                            E-Mail: mrosenberg@mosessinger.com



                                                            October 30, 2018



VIA ECF & E-MAIL

The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 2104
New York, NY 10007

               Re:     Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                       Worldwide” et al. (18-cv-06626)

Dear Judge Carter:

        We represent Plaintiffs Actava TV, Inc., Master Call Communications, Inc., Master Call
Corporation, and Rouslan Tsoutiev (the “Actava Parties”) in this action. In light of your
assignment to this case yesterday, October 29, 2018, we write to apprise Your Honor of the
status of the parties’ various letters previously submitted to the Court requesting a pre-motion
conference and the initial conference as soon as reasonably possible.

        The Actava Parties filed this action on July 23, 2018 against a group of Russian television
broadcasters (the “Channels”) for tortious interference with prospective economic advantage,
malicious prosecution, and breach of contract. The Channels’ New York-based counsel in the
other case still pending in this Court – which is the factual predicate for Plaintiffs’ claims in this
case – refused to accept service of process, so the Actava Parties moved to authorize service
through alternative means (Doc. No. 10). When the Court granted that motion, we served the
Channels on September 5, 2018 (Doc. No. 16) and the Court scheduled the initial conference for
October 26, 2018 (Doc. No. 17).

        On September 26, 2018, the Channels’ deadline to file a responsive pleading, two of the
six Channels appeared, requesting a pre-motion conference on a motion to dismiss for lack of
jurisdiction (Doc. No. 21). Without having previously consulted the Actava Parties regarding
any extension, or appearing on the other Channels’ behalf, counsel indicated to the Court that
they expected to be retained by those other Channels soon. Hearing nothing further, the Actava
Parties requested and obtained a proposed clerk’s certificate of default with respect to the non-
answering Channels on October 1, 2018, after which those Channels immediately appeared and
         Case 1:18-cv-06626-ALC Document 50 Filed 10/30/18 Page 2 of 2




The Honorable Andrew L. Carter, Jr.
October 30, 2018
Page 2


requested that the default be vacated (Docs. No. 26-28, 37). On October 2, 2018, the Court
vacated the default and ordered that the initial conference scheduled for October 26, 2018 should
also function as a pre-motion conference with respect to all the Channels’ proposed motion to
dismiss – and directed the parties “to be prepared to discuss Plaintiffs’ entitlement to the
attorneys’ fees and costs incurred in obtaining the Clerk’s Certificate of Default.” (Doc No. 37).

        On October 1, 2018, the Actava Parties filed a responsive letter indicating the lack of any
basis for a motion to dismiss, because the Channels do business in this country, consented to this
Court’s jurisdiction and are actively litigating their related dispute before this Court (Doc. No.
30). Shortly thereafter, on October 5, 2018, the Actava Parties also filed an Amended Complaint
(Doc. No. 40) adding Defendant Kartina Digital GmbH (“Kartina”) which was served on
October 12, 2018 (Doc. No. 45).

        On October 16, 2018, the parties also submitted a Proposed Case Management Plan (Doc.
No. 46) in accordance with the Court’s previous Order, but just before the October 26 initial
conference, the Senate confirmed Judge Sullivan’s elevation to the Second Circuit, and the Court
adjourned the conference sine die. Despite the apparent baselessness of the Channels’ proposed
motion to dismiss the Amended Complaint contesting jurisdiction, the Channels then repeated
their request for a pre-motion conference (Doc. No. 48). The Actava Parties objected to this
attempt to delay sine die the Channels’ obligation to answer or move against the Amended
Complaint (Doc No. 49), and requested a deadline by which the Channels should respond. The
case’s reassignment to Your Honor followed shortly thereafter.

        Under Rule 2A of Your Honor’s Individual Practices, the Channels’ request for a pre-
motion conference stays their deadline to move or answer until the conference. The Actava
Parties therefore respectfully request a conference as soon as is practicable. Kartina’s answer
remains due on November 2, 2018 (Doc. No. 45), as counsel has still not appeared on its behalf
or joined in the Channels’ October 26, 2018 letter, although they have indicated they will do so.



                                                           Respectfully submitted,

                                                           _/s/ Michael Rosenberg__________

                                                           Michael Rosenberg


cc: Counsel of Record (via ECF)
